TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00582-CV



                                    In the Interest of P.M.P.




 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
 NO. D-1-FM-09-1114, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Thomas Jason Parker filed his notice of appeal on October 7, 2009. On

December 16, 2009, this Court received notice from the Travis County district clerk’s office

that the appellant had not paid for or made arrangements to pay for the clerk’s record. On

December 30, 2009, the Clerk of this Court sent notice to appellant’s counsel that this appeal would

be dismissed for want of prosecution if he did not submit a status report to this Court by

January 11, 2010. To date, appellant’s counsel has not responded to this Court’s notice.

Accordingly, we dismiss the appeal for want of prosecution. Tex. R. App. P. 37.3(b).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Prosecution

Filed: March 31, 2010